Title: Joseph Milligan to Thomas Jefferson, 28 August 1815
From: Milligan, Joseph
To: Jefferson, Thomas


          Dear Sir  George Town August 28th 1815
          Permit me to make known to you Mr John Travers of the house of Hutchinson Travers & Co  of Lesbon
          Who has been for the last eight years under the Care of his uncle Uncle William Riggen esqr many years u U.S. Consul at Triest he is now making a tour in the united United States partly on business & partly a journey of Recreation previous to taking up his residence at Lesbon
          If you have any Commands to P Portugal or spain you may Confide in him with the greatest Safety
          With Esteem yoursJoseph Milligan
        